UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6961


RAFAEL ROMERO,

                 Petitioner - Appellant,

          v.

WARDEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00036-JFM)


Submitted:   December 11, 2015             Decided:   January 19, 2016


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Romero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rafael Romero seeks to appeal the district court’s decision

to return his motion for miscellaneous relief without docketing

it because the motion pertained to the filing fee in a case that

was closed in 2013.          This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.        § 1291    (2012),      and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012).

The    decision    Romero      seeks    to       appeal    is   not     an   appealable

judgment or order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and     legal   contentions     are       adequately     presented       in   the

materials     before    this    court    and      argument      would    not    aid   the

decisional process.



                                                                               DISMISSED




                                             2